Citation Nr: 1645165	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for early-onset peripheral neuropathy, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to November 1970, including in the Republic of Vietnam from November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's claim of service connection for early-onset peripheral neuropathy, including as due to in-service herbicide exposure.  The Veteran disagreed with this decision in May 2014.  He perfected a timely appeal in September 2015.  A videoconference Board hearing was held at the RO in November 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran served in-country in the Republic of Vietnam between November 1969 to November 1970; thus, his in-service herbicide exposure is presumed.

2.  The record evidence indicates that the Veteran's in-service herbicide exposure caused or contributed to his early-onset peripheral neuropathy.



CONCLUSION OF LAW

Early-onset peripheral neuropathy was incurred in active service as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for early-onset peripheral neuropathy, including as due to in-service herbicide exposure, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claim

The Veteran contends that he incurred early-onset peripheral neuropathy during active service.  He specifically contends that he began experiencing numbness and tingling of the bilateral lower extremities during active service in-country in the Republic of Vietnam which led him to develop early-onset peripheral neuropathy decades later.  He also specifically contends that his in-service herbicide exposure while in the Republic of Vietnam caused or contributed to his current early-onset peripheral neuropathy.


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Early-onset peripheral neuropathy is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure provided it is manifest to a degree of 10 percent or more within 1 year of the last date of the Veteran's exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because early-onset peripheral neuropathy is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for early-onset peripheral neuropathy as due to in-service herbicide exposure.  The Veteran contends that his in-service herbicide exposure while in the Republic of Vietnam caused or contributed to his early-onset peripheral neuropathy.  The Board agrees, finding that, because the evidence supports an etiological link between the Veteran's conceded in-service herbicide exposure and his current early-onset peripheral neuropathy, service connection for early-onset peripheral neuropathy as due to in-service herbicide exposure is warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Board notes initially that the Veteran does not contend - and the evidence does not show - that his early-onset peripheral neuropathy was manifest to a degree of 10 percent or more within 1 year of the date he last was exposed to herbicides while in Vietnam (i.e., by November 1971) such that he is entitled to presumptive service connection for this disability.  See 38 C.F.R. §§ 3.306(a)(6)(ii), 3.309(e).  He contends instead that his early-onset peripheral neuropathy is related directly to active service as a result of his in-service herbicide exposure.

With respect to the Veteran's assertion of in-service herbicide exposure, the Board finds that, because his service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's assertion that his conceded in-service herbicide exposure caused or contributed to his developing early-onset peripheral neuropathy several decades after his service separation, the record evidence shows that he was diagnosed as having early-onset peripheral neuropathy following a private electromyograph (EMG) in April 2006.  The Veteran's post-service VA outpatient treatment records also show ongoing treatment for peripheral neuropathy.

In an April 2014 letter, B.E.M., M.D., the Veteran's private treating physician stated:

One of the main issues [the Veteran] has is peripheral neuropathy...This [Veteran] has a peripheral neuropathy that is unexplained and it is my opinion that Agent Orange exposure in the distant past could be a contributing factor...In summary, [the Veteran] has severe peripheral neuropathy, and the usual metabolic workup for causes has been negative.  Agent Orange exposure in the past could have been a contributing factor to his peripheral neuropathy.

In a December 2015 letter, Dr. B.E.M. stated:

[The Veteran] presented approximately15 years ago with increasing numbness and tingling in his feet consistent with severe peripheral neuropathy.  It was felt that he fell in to the category of idiopathic polyneuropathy.  That is, the [Veteran] had a complete evaluation of the usual causes that lead to peripheral neuropathy...All of this investigation was negative.  This does fall in the category of idiopathic polyneuropathy of his lower extremities...At this stage of his diagnosis, one cannot say 100% that his exposure to Agent Orange caused his polyneuropathy.  However, we do not have any other explanations on why he has developed this polyneuropathy.  As you are fully aware, Agent Orange has been documented in causing various neurological conditions including peripheral neuropathy.

It is my opinion that exposure to a toxin such as Agent Orange could be the cause of his peripheral neuropathy.  We have excluded other reversible causes of this condition.

The Veteran has contended that his in-service herbicide exposure caused or contributed to his early-onset peripheral neuropathy.  The record evidence supports finding that he presumably was exposed to herbicides (Agent Orange) while in-country in the Republic of Vietnam.  The record evidence also supports finding that such exposure caused or contributed to his early-onset peripheral neuropathy.  Dr. B.E.M. opined in April 2014 and in December 2015 that the Veteran's conceded in-service exposure to Agent Orange could have contributed to his peripheral neuropathy, especially in light of additional testing which ruled out all other causes or explanations for his developing this disease.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for early-onset peripheral neuropathy as due to in-service herbicide exposure is warranted on a direct service connection basis.


ORDER

Entitlement to service connection for early-onset peripheral neuropathy as due to in-service herbicide exposure is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


